      Case 4:20-cv-01115 Document 24 Filed on 04/14/20 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
               Plaintiffs,                )           Case No. 4:20-cv-01115
       v.                                 )
                                          )
BRYAN COLLIER, in his official capacity,  )
ROBERT HERRERA, in his official capacity, )
and TEXAS DEPARTMENT OF CRIMINAL )
JUSTICE.                                  )
           Defendants.

     PLAINTIFFS’ EMERGENCY MOTION FOR WRIT OF HABEAS CORPUS AD
         TESTIFICANDUM FOR TEXAS INMATE RICHARD ELVIN KING

       Plaintiff Richard King, TDCJ #00516700, respectfully requests this Court issue a writ of

habeas corpus to require the State of Texas to produce him in court via telephone on April 16,

2020 to testify in the hearing set by this Court on Plaintiffs’ motion for temporary restraining order

at 1:30 pm.

                                              FACTS

       Mr. King was sentenced to life in the custody of the Texas Department of Criminal Justice

(TDCJ) in 1989 in Nacogdoches and Angelina Counties, Texas. He is currently serving his term

at the Wallace Pack Unit in Navasota, Texas in Grimes County.

       Due to the emergency nature of these proceedings, the parties have not conferred about this

motion. However, the undersigned routinely makes phone calls to inmates at the Wallace Pack

Unit and the Unit has the capability to call the Court as requested.

       Mr. King has not been granted parole. Until he is, Mr. King remains in the custody of the

state and subject to the conditions of confinement established by TDCJ. TDCJ requires Mr. King




                                                  1
      Case 4:20-cv-01115 Document 24 Filed on 04/14/20 in TXSD Page 2 of 3



to remain in the Wallace Pack Unit under the supervision of TDCJ’s Correctional Institutions

Division.

        The sheriff of Harris County, where this court sits, is Ed Gonzalez. The head of the U.S.

Marshals service for the Southern District of Texas is T. Michael O’Connor. The director of

TDCJ’s Correctional Institutions Division is Lorie Davis. The warden of the Wallace Pack Unit is

Robert Herrera.

                                            ARGUMENT

        This Court has the power to issue writs of habeas corpus to require inmates to appear for

trial. Under 28 U.S.C. § 2241(c)(5), the Court may issue a writ of habeas corpus when “it is

necessary to bring [the inmate] into court to testify or for trial.”

        Mr. King’s testimony at the hearing is necessary for him to fully present his evidence and

arguments to the Court and counter Defendants’ testimony, to the extent the Court wishes to hear

testimony related to Plaintiffs’ motion for temporary restraining order. Mr. King’s testimony is

especially necessary in light of Mr. King’s status as a named representative for a putative class in

this action and the emergency nature of the relief sought in this case.

        Mr. King requests he be brought to a telephone that can be connected to the court no later

than 1:30 pm on April 16, 2020, when the presentation of the evidence begins, and be available to

participate telephonically throughout the presentation of evidence.

                                           CONCLUSION

        Plaintiffs therefore respectfully request that Mr. King be brought to a telephone by TDCJ

and connected with the court telephonically for the duration of hearing.

Dated: April 14, 2020.




                                                   2
     Case 4:20-cv-01115 Document 24 Filed on 04/14/20 in TXSD Page 3 of 3



 Dated: March 30, 2020

 /s/ Jeff Edwards                                   John R. Keville
 Jeff Edwards                                       Attorney-in-Charge
 State Bar No. 24014406                             Texas State Bar No. 00794085
 jeff@edwards-law.com                               S.D. Tex. ID No. 20922
 Scott Medlock                                      jkeville@winston.com
 State Bar No. 24044783                             Denise Scofield
 scott@edwards-law.com                              Texas Bar No. 00784934
 Michael Singley                                    S.D. Tex. ID No. 1529
 State Bar No. 00794642                             dscofield@winston.com
 mike@edwards-law.com                               Michael T. Murphy
 David James                                        Texas Bar No.
 State Bar No. 24092572                             S.D. Tex. ID No.
 Federal ID No. 2496580                             MTMurphy@winston.com
 david@edwards-law.com                              Brandon W. Duke
 EDWARDS LAW GROUP                                  Texas Bar No. 240994476
 The Haehnel Building                               S.D. Tex. ID No. 2857734
 1101 East 11th Street                              bduke@winston.com
 Austin, TX 78702                                   Benjamin D. Williams
 Tel. (512) 623-7727                                Texas Bar No. 24072517
 Fax. (512) 623-7729                                S.D. Tex. ID No. 1447500
                                                    bwilliams@winston.com
                                                    Robert L. Green
                                                    Texas Bar No. 24087625
                                                    S.D. Tex. ID No. 2535614
                                                    RLGreen@winston.com
                                                    Corinne Stone Hockman
                                                    Texas Bar No. 24102541
                                                    S.D. Tex. ID No. 3019917
                                                    CHockman@winston.com
                                                    WINSTON & STRAWN LLP
                                                    800 Capital Street, Suite 2400
                                                    Houston, Texas 77002
                                                    Tel. (713) 651-2600
                                                    Fax (713) 651-2700

                                    Counsel for Plaintiffs

                                CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of this document has
been served on all counsel of record through the Court’s electronic case filing system.




                                               3
